Name: Commission Regulation (EC) No 593/2007 of 31 May 2007 on the fees and charges levied by the European Aviation Safety Agency (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  marketing;  budget;  EU institutions and European civil service;  personnel management and staff remuneration;  accounting
 Date Published: nan

 1.6.2007 EN Official Journal of the European Union L 140/3 COMMISSION REGULATION (EC) No 593/2007 of 31 May 2007 on the fees and charges levied by the European Aviation Safety Agency (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1592/2002 of the European Parliament and of the Council of 15 July 2002 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (1), and in particular Article 53(1) thereof, After consulting the Management Board of the European Aviation Safety Agency, Whereas: (1) Commission Regulation (EC) No 488/2005 (2) established the fees and charges to be levied by the European Aviation Safety Agency (hereinafter the Agency). (2) The revenues of the Agency, consist of a contribution from the Community and from any European third country which has entered into the agreements referred to in Article 55 of Regulation (EC) No 1592/2002, of the fees paid by applicants for certificates and approvals issued, maintained or amended by the Agency, and of charges for publications, handling of appeals, training and any other service provided by the Agency. (3) The Agencys revenue and expenditure should be in balance. (4) Fees and charges referred to in this Regulation should be demanded and levied by the Agency only and in euro. They should be set in a transparent, fair and uniform manner. (5) The fees levied by the Agency should not jeopardize the competitiveness of the European industries concerned. Furthermore, they should be established on a basis which takes due account of the ability of small undertakings to pay. (6) While civil aviation safety should be the prime concern, the Agency should nevertheless take full account of cost efficiency when conducting the tasks incumbent on it. (7) The geographical location of the undertakings in the territories of the Member States should not be a discriminatory factor. Consequently, the travel costs related to the certification tasks carried out on behalf of such undertakings should be aggregated and divided between the applicants. (8) The applicant should be informed, as far as possible, of the foreseeable amount to be paid for the service which will be provided and the way in which payment must be made before provision of the service starts. The criteria for determining the amount to be paid should be clear, uniform and public. Where it is impossible to determine this amount in advance, the applicant should be informed accordingly before provision of the service starts. In such a case, clear rules for assessing the amount to be paid during the provision of the service should be agreed before it is provided. (9) The industry should enjoy good financial visibility and be able to anticipate the cost of the fees it will be required to pay. At the same time, it is necessary to ensure a balance between overall expenditure incurred by the Agency in carrying out certification tasks and overall income from the fees it levies. It should therefore be possible to review the levels of fees annually on the basis of the Agencys financial results and forecasts. (10) Interested parties should be consulted prior to any modification of fees. Moreover, the Agency should regularly provide interested parties with information on how and on what basis the fees are calculated. Such information should provide interested parties with an insight into the costs incurred by the Agency and its productivity. (11) The tariffs set out in this Regulation should be based on Agency's forecasts as regards its workload and related costs. (12) This Regulation should be reviewed within five years from its entry into force. (13) Regulation (EC) No 488/2005 should be repealed. (14) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 54(1) of Regulation (EC) No 1592/2002, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 This Regulation shall apply to the fees and charges levied by the European Aviation Safety Agency, hereinafter the Agency, as compensation for the services it provides, including the supply of goods. It determines in particular the matters for which fees and charges referred to in Article 48(1) of Regulation (EC) No 1592/2002 are due, the amount of those fees and charges and the way in which they are to be paid. Article 2 For the purposes of this Regulation, the following definitions shall apply: (a) fees means the amounts levied by the Agency and payable by applicants to obtain, maintain or amend the certificates referred to in Article 15 of Regulation (EC) No 1592/2002 which are issued, maintained or amended by the Agency; (b) charges means the amounts levied by the Agency and payable by applicants for services other than certification tasks, provided by the Agency; (c) certification tasks means all activities carried out by the Agency directly or indirectly for the purposes of issuing, maintaining or amending the certificates referred to in Article 15 of Regulation (EC) No 1592/2002; (d) applicant means any natural or legal person requesting to benefit from a service provided by the Agency, including the issue, maintenance or amendment of a certificate; (e) travel costs means the transport costs, the costs of accommodation and meals, the incidental expenses and the travel allowances paid to staff in the context of certification tasks; (f) real cost means the expenditure actually incurred by the Agency. CHAPTER II FEES Article 3 1. The fees shall ensure a total revenue which is sufficient to cover all the costs arising out of the certification tasks, including costs arising from the related continuing oversight. 2. The Agency shall distinguish among its revenue and expenditure those which are attributable to certification tasks. For this purpose: (a) the fees levied by the Agency shall be kept in a separate account and shall be the subject of a separate accounting procedure; (b) the Agency shall draw up analytical accounts of its revenue and expenditure. 3. The fees shall be the subject of an overall provisional estimate by the beginning of each financial year. This estimate shall be based on the Agencys previous financial results, its estimate of expenditure and revenue and its forward working plan. If at the end of a financial year the overall revenue from fees, which constitute an assigned revenue in accordance with Article 53 of Regulation (EC) No 1592/2002, exceeds the overall cost of certification tasks, the excess shall be used to finance certification tasks in accordance with the Financial regulation of the Agency. Article 4 The fee to be paid by the applicant for a given certification task shall consist of: (a) a flat amount which shall vary according to the task concerned in order to reflect the cost incurred by the Agency in carrying out this task. The different amounts of the flat fee are set out in Parts I and III of the Annex; or (b) a variable amount proportional to the workload involved, expressed as a number of hours multiplied by the hourly fee. The hourly fee shall reflect all costs arising from certification tasks. The certification tasks which are charged on an hourly basis as well as the applicable hourly fee are specified in Part II of the Annex. Article 5 1. The amounts set out in the Annex shall be published in the Agencys official publication. 2. These amounts shall be annually indexed to the inflation rate set out in Part V of the Annex. 3. The Annex shall be revised annually if necessary. 4. The Agency shall provide the Commission, the Management Board and the advisory body of interested parties established in accordance with Article 24 of Regulation (EC) No 1592/2002 annually with information on the components serving as a basis for determining the level of the fees. This information shall notably consist in a cost breakdown related to previous and next years. The Agency shall also provide the Commission, the Management Board and the advisory body of interested parties, twice per year, with the performance information set out in Part VI of the Annex and the performance indicators referred to in paragraph 5. 5. Within six months from the entry into force of this Regulation the Agency shall, after consulting the advisory body of interested parties, adopt a set of performance indicators taking notably into account the information listed in Part VI of the Annex. 6. The Agency shall consult the advisory body of interested parties before giving an opinion on any change in the fees. During this consultation, the Agency shall explain the reasons for any proposal for modifying the level of fees. Article 6 Without prejudice to Article 4, where a certification task is conducted, fully or in part, outside the territories of the Member States, the fee invoiced to the applicant shall include the corresponding travel costs outside those territories, according to the formula: d = f + v where: d = fee due f = fee corresponding to the task carried out, as set out in the Annex v = additional travel costs, at real cost The additional travel costs invoiced to the applicant shall include the time spent by experts in the means of transport outside the territories of the Member States. The relevant number of hours shall be invoiced at the hourly fee. Article 7 At the request of the applicant and with the agreement of the Executive Director of the Agency, a certification task may exceptionally be carried out as follows: (a) by assigning categories of staff to it which the Agency would not normally assign to it under its standard procedures, and/or (b) by assigning such human resources to it that the operation is performed faster than under the Agencys standard procedures. In such a case, an exceptional increase shall be applied to the fee levied in order to cover all of the costs incurred by the Agency in meeting the special request. Article 8 1. The fee shall be payable by the applicant. It shall be payable in EUR. The applicant shall ensure that the Agency is paid the full amount due. Possible bank charges related to the payment shall be paid by the applicant. 2. The issue, maintenance or amendment of a certificate shall be subject to prior payment of the full amount of the fee due, unless agreed differently between the Agency and the applicant. In the event of non payment, the Agency may revoke the relevant certificate after having given formal warning to the applicant. 3. Amounts less than or equal to EUR 1 000 shall be paid when the application is filled, in one instalment. 4. The scale of fees applied by the Agency and the terms of payment shall be communicated to applicants when they submit their applications. 5. For all certification tasks which give rise to the payment of fees calculated on an hourly basis, the Agency may, on request, provide the applicant with an estimate. The estimate shall be amended by the Agency if it appears that the task is simpler or can be carried out faster than initially foreseen or, on the contrary, if it is more complex and takes longer to carry out than the Agency could reasonably have foreseen. 6. If, after a first check, the Agency decides not to accept an application, any fees already paid shall be returned to the applicant, with the exception of an amount to cover the administrative costs of handling the application. That amount shall be equivalent to two times the hourly fee set out in Part II of the Annex. 7. If a certification task has to be interrupted by the Agency because the applicant has insufficient resources or fails to comply with the applicable requirements, or because the applicant decides to abandon its application or to postpone its project, the balance of any fees due, calculated on an hourly basis but not exceeding the applicable flat fee, shall be payable in full at the time the Agency stops working. The relevant number of hours shall be invoiced at the hourly fee set out in Part II of the Annex. When, on demand of the applicant, the Agency starts again a certification tasks previously interrupted, this task shall be charged as a new project. Article 9 The fees shall be demanded and levied by the Agency only. Member States shall not levy fees for certification tasks, even if they carry out those tasks on behalf of the Agency. The Agency shall reimburse the Member States for the certification tasks they provide on its behalf. CHAPTER III CHARGES Article 10 1. Charges shall be levied by the Agency for all services, including the supply of goods, other than those referred to in Article 3. However, the following shall be free of charge: (a) the transmission of documents and information, in whatever form, pursuant to Regulation (EC) No 1049/2001 of the European Parliament and of the Council (3); (b) the documents available free of charge on the Agency website. 2. Charges shall also be levied by the Agency when an appeal is lodged against one of its decisions pursuant to Article 35 of Regulation (EC) No 1592/2002. Article 11 The amount of the charges levied by the Agency shall be equal to the real cost of the service provided, including the cost of making it available to the applicant. To that end, the time spent by the Agency to provide the service shall be invoiced at the hourly fee referred to in Part II of the Annex. The charges payable when an appeal is lodged pursuant to Article 35 of Regulation (EC) No 1592/2002 shall take the form of a fixed-rate sum, as specified in Part IV of the Annex. If the appeal is concluded in favour of the person lodging the appeal, the fixed-rate sum shall be automatically refunded by the Agency to that person. The amount of the charges shall be communicated to the applicant before the service is provided, together with the terms for the payment of the charges. Article 12 The charges shall be payable by the applicant or, in the case of an appeal, by the natural or legal person lodging the appeal. They shall be payable in EUR. The applicant shall ensure that the Agency is paid the full amount due. Possible bank charges related to the payment shall be paid by the applicant. Unless otherwise agreed between the Agency and the applicant or the natural or legal person lodging an appeal, the charges shall be levied before the service is provided or, where appropriate, before the appeal procedure is launched. Amounts less than or equal to EUR 1 000 shall be paid on the date the application is filled, or the appeal lodged, in one instalment. CHAPTER IV TRANSITIONAL AND FINAL PROVISIONS Article 13 Regulation (EC) No 488/2005 is repealed. Article 14 1. This Regulation shall enter into force on 1 June 2007. It shall apply subject to the following conditions: (a) The fees shown in Tables 1 to 5 of Part I of the Annex shall apply to any certificate issued after 1 June 2007. (b) The fees shown in Table 6 of Part I of the Annex shall apply to the annual fees levied after 1 June 2007. (c) For applicants that have been charged the surveillance fee referred to in point (vi) of the Annex to Regulation (EC) No 488/2005 prior to 1 June 2007, the fees shown in Table 7 of Part I of the Annex shall apply from the first annual instalment due after the end of the 3 years period referred to in point (vi) of the Annex to Regulation (EC) No 488/2005. (d) For applicants that have been charged the surveillance fees referred to in points (viii), (x), (xiii) or (xi) of the Annex to Regulation (EC) No 488/2005 prior to 1 June 2007, the surveillance fees shown in, respectively, Tables 8, 9 and 10 of Part I, and in paragraph 2 of Part III, of the Annex to this Regulation shall apply as from the first annual instalment due after the end of the 2 years periods referred to in points (viii), (x) and (xiii) of the Annex to Regulation (EC) No 488/2005. 2. Notwithstanding Article 13, Regulation (EC) No 488/2005 shall continue to apply with respect to any fees and charges that are outside the scope of application of this Regulation in accordance with paragraph 1. 3. This Regulation shall be reviewed within five years from its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 240, 7.9.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 1701/2003 (OJ L 243, 27.9.2003, p. 5). (2) OJ L 81, 30.3.2005, p. 7. Regulation as amended by Regulation (EC) No 779/2006 (OJ L 137, 25.5.2006, p. 3). (3) OJ L 145, 31.5.2001, p. 43. ANNEX Content Part I: Tasks charged a flat fee Part II: Tasks charged on an hourly basis Part III: Fees for other certification related tasks Part IV: Charges for appeals Part V: Annual inflation rate Part VI: Performance information Explanatory note (1) Fees and charges are denominated in euros. (2) Products related fees referred to in Tables 1 to 4 of Part I are levied per operation and per period of 12 months. After the first period of 12 months, if relevant, these fees are determined pro rata temporis (1/365th of the relevant annual fee per day beyond the first 12 months period). The fees referred to in Table 5 are levied per operation. The fees referred to in Table 6 are levied per period of 12 months. (3) With regard to organisations related fees referred to in Tables 7 to 10 of Part I, approval fees are levied once and surveillance fees are levied every 12 months. (4) Tasks charged on an hourly basis referred to in Part II attract the applicable hourly fee, as specified in this Part, multiplied by the actual number of working hours spent by the Agency, or by the number of hours set out in this Part. (5) Certification specifications (CS) referred to in this Annex are those adopted pursuant to Article 14(2) of Regulation (EC) No 1592/2002 and published in the Agencys official publication in accordance with EASA Decision 2003/8 of 30 October 2003 (www.easa.europa.eu). (6) Large Rotorcraft refers to CS 29 and CS 27 cat A; Small Rotorcraft refers to CS 27 with Maximum Take Off Weight (MTOW) below 3 175 Kg and limited to 4 seats, including pilot, and to CS VLR; Medium Rotorcraft refers to other CS 27. (7) Derivative means a new model added to an existing Type Certificate. (8) In Tables 1, 2 and 6 of Part I, the values of the parts refer to the relevant manufacturer's list prices. (9) In Tables 3 and 4 of Part I, Simple, Standard and Complex refer to the following: Simple Standard Complex EASA Supplemental Type Certificate (STC) EASA major design changes EASA major repairs STC, major design change, or repair, only involving current and well-proven justification methods, for which a complete set of data (description, compliance check-list and compliance documents) can be communicated at time of application, and for which the applicant has demonstrated experience, and which can be assessed by the project certification manager alone, or with a limited involvement of a single discipline specialist All other STC, major design changes or repairs Significant (1) STC or major design change Validated US Federal Aviation Administration (FAA) STC Basic (2) Non-basic Significant non-basic Validated FAA major design change Level 2 (2) major design changes when not automatically accepted (3) Level 1 (2) Significant level 1 Validated FAA major repair N/A (automatic acceptance) Repairs on critical component (2) N/A (10) In Table 7 of Part I, Design Organisations are categorized as follows: Design Organisation Agreement Scope Group A Group B Group C DOA 1 Type certificates holders Highly complex/Large Complex/Small-Medium Less complex/Very small DOA 2 STC/Changes/Repairs Unrestricted Restricted (technical fields) Restricted (aircraft size) DOA 3 Minor Changes/Repairs (11) In Table 8 of Part I, the turnover taken into account is the turnover related to activities under the scope of the agreement. (12) In Tables 7, 9 and 10 of Part I, the number of staff taken into account is the number of staff related to activities under the scope of the agreement. PART I Tasks charged a flat fee Table 1: Type Certificates and Restricted Type Certificates (referred to in subpart B and subpart O of the Annex to Commission Regulation (EC) No 1702/2003 (4)) (EUR) Flat fee Fixed wing aircraft Over 150 tons 2 600 000 Over 50 tons up to 150 tons 1 330 000 Over 22 tons up to 50 tons 1 060 000 Over 5,7 tons up to 22 tons 410 000 Over 2 tons up to 5,7 tons 227 000 Up to 2 tons 12 000 Very Light Aeroplanes, Sailplanes 6 000 Rotorcraft Large 525 000 Medium 265 000 Small 20 000 Other Balloons 6 000 Propulsion Over 25 KN 365 000 Up to 25 KN 185 000 Non turbine engines 30 000 Non turbine engines CS 22 H 15 000 Propeller over 22 t 10 250 Propeller up to 22 t 2 925 Parts Value above 20 000 EUR 2 000 Value between 2 000 and 20 000 EUR 1 000 Value below 2 000 EUR 500 Table 2: Derivatives to Type certificates or Restricted Type Certificates (EUR) Flat fee (5) Fixed wing aircraft Over 150 tons 1 000 000 Over 50 tons up to 150 tons 500 000 Over 22 tons up to 50 tons 400 000 Over 5,7 tons up to 22 tons 160 000 Over 2 tons up to 5,7 tons 80 000 Up to 2 tons 2 800 Very Light Aeroplanes, Sailplanes 2 400 Rotorcraft Large 200 000 Medium 100 000 Small 6 000 Other Balloons 2 400 Propulsion Over 25 KN 100 000 Up to 25 KN 50 000 Non turbine engines 10 000 Non turbine engines CS 22 H 5 000 Propeller over 22 t 2 500 Propeller up to 22 t 770 Parts Value above 20 000 EUR 1 000 Value between 2 000 and 20 000 EUR 600 Value below 2 000 EUR 350 Table 3: Supplemental Type Certificates (referred to in subpart E of the Annex to Regulation (EC) No 1702/2003) (EUR) Flat fee (6) Complex Standard Simple Fixed wing aircraft Over 150 tons 25 000 6 000 3 000 Over 50 tons up to 150 tons 13 000 5 000 2 500 Over 22 tons up to 50 tons 8 500 3 750 1 875 Over 5,7 tons up to 22 tons 5 500 2 500 1 250 Over 2 tons up to 5,7 tons 3 800 1 750 875 Up to 2 tons 1 600 1 000 500 Very Light Aeroplanes, Sailplanes 250 250 250 Rotorcraft Large 11 000 4 000 2 000 Medium 5 000 2 000 1 000 Small 900 400 250 Other Balloons 800 400 250 Propulsion Over 25 KN 12 000 5 000 2 500 Up to 25 KN 5 800 2 500 1 250 Non turbine engines 2 800 1 250 625 Non turbine engines CS 22 H 1 400 625 300 Propeller over 22 t 2 000 1 000 500 Propeller up to 22 t 1 500 750 375 Table 4: Major changes and major repairs (referred to in subparts D and M of the Annex to Regulation (EC) No 1702/2003) (EUR) Flat fee (7) (8) Complex Standard Simple Fixed wing aircraft Over 150 tons 20 000 6 000 3 000 Over 50 tons up to 150 tons 9 000 4 000 2 000 Over 22 tons up to 50 tons 6 500 3 000 1 500 Over 5,7 tons up to 22 tons 4 500 2 000 1 000 Over 2 tons up to 5,7 tons 3 000 1 400 700 Up to 2 tons 1 100 500 250 Very Light Aeroplanes, Sailplanes 250 250 250 Rotorcraft Large 10 000 4 000 2 000 Medium 4 500 2 000 1 000 Small 850 400 250 Other Balloons 850 400 250 Propulsion Over 25 KN 5 000 2 000 1 000 Up to 25 KN 2 500 1 000 500 Non turbine engines 1 300 600 300 Non turbine engines CS 22 H 600 300 250 Propeller over 22 t 250 250 250 Propeller up to 22 t 250 250 250 Table 5: Minor changes and minor repairs (referred to in subparts D and M of the Annex to Regulation (EC) No 1702/2003) (EUR) Flat fee (9) Fixed wing aircraft Over 150 tons 500 Over 50 tons up to 150 tons 500 Over 22 tons up to 50 tons 500 Over 5,7 tons up to 22 tons 500 Over 2 tons up to 5,7 tons 250 Up to 2 tons 250 Very Light Aeroplanes, Sailplanes 250 Rotorcraft Large 500 Medium 500 Small 250 Other Balloons 250 Propulsion Over 25 KN 500 Up to 25 KN 500 Non turbine engines 250 Non turbine engines CS 22 H 250 Propeller over 22 t 250 Propeller up to 22 t 250 Table 6: Annual fee for holders of EASA Type Certificates and Restricted Type Certificates and other Type Certificates deemed to be accepted under Regulation (EC) No 1592/2002 (EUR) Flat fee (10) (11) (12) EU Design Non EU Design Fixed wing aircraft Over 150 tons 270 000 90 000 Over 50 tons up to 150 tons 150 000 50 000 Over 22 tons up to 50 tons 80 000 27 000 Over 5,7 tons up to 22 tons 17 000 5 700 Over 2 tons up to 5,7 tons 4 000 1 400 Up to 2 tons 2 000 670 Very Light Aeroplanes, Sailplanes 900 300 Rotorcraft Large 65 000 21 700 Medium 30 000 10 000 Small 3 000 1 000 Other Balloons 900 300 Propulsion Over 25 KN 40 000 13 000 Up to 25 KN 6 000 2 000 Non turbine engines 1 000 350 Non turbine engines CS 22 H 500 250 Propeller over 22 t 750 250 Propeller up to 22 t Parts Value above 20 000 EUR 2 000 700 Value between 2 000 and 20 000 EUR 1 000 350 Value below 2 000 EUR 500 250 Table 7: Design Organisation Approval (referred to in subpart J of the Annex to Regulation (EC) No 1702/2003) (EUR) DOA 1A DOA 1B DOA 2A DOA 1C DOA 2B DOA 3A DOA 2C DOA 3B DOA 3C Approval fee Staff related below 10 11 250 9 000 6 750 4 500 3 600 10 to 49 31 500 22 500 13 500 9 000  50 to 399 90 000 67 500 45 000 36 000  400 to 999 180 000 135 000 112 500 99 000  1 000 to 2 499 360 000     2 500 to 5 000 540 000     Over 5 000 3 000 000     Surveillance fee Staff related below 10 5 625 4 500 3 375 2 250 1 800 10 to 49 15 750 11 250 6 750 4 500  50 to 399 45 000 33 750 22 500 18 000  400 to 999 90 000 67 500 56 250 49 500  1 000 to 2 499 180 000     2 500 to 5 000 270 000     Over 5 000 1 500 000     Table 8: Production Organisation Approval (referred to in subpart G of the Annex to Regulation (EC) No 1702/2003) (EUR) Approval fee Surveillance fee Turnover below 1 million euros 9 000 6 500 Between 1 000 000 and 4 999 999 38 000 28 000 Between 5 000 000 and 9 999 999 58 000 43 000 Between 10 000 000 and 49 999 999 75 000 57 000 Between 50 000 000 and 99 999 999 270 000 200 000 Between 100 000 000 and 499 999 999 305 000 230 000 Between 500 000 000 and 999 999 999 630 000 475 000 Over 999 999 999 900 000 2 000 000 Table 9: Maintenance Organisation Approval (referred to in Annex I, subpart F, and Annex II to Commission Regulation (EC) No 2042/2003 (13)) (EUR) Approval fee (14) Surveillance fee (14) Staff related below 5 3 000 2 300 Between 5 and 9 5 000 4 000 Between 10 and 49 11 000 8 000 Between 50 and 99 22 000 16 000 Between 100 and 499 32 000 23 000 Between 500 and 999 43 000 32 000 Over 999 53 000 43 000 (EUR) Technical Ratings Flat fee based on technical rating (15) A 1 11 000 A 2 2 500 A 3 5 000 A 4 500 B 1 5 000 B 2 2 500 B 3 500 C 500 Table 10: Maintenance Training Organisation Approval (referred to in Annex IV to Regulation (EC) No 2042/2003) (EUR) Approval fee Surveillance fee Staff related below 5 4 000 3 000 Between 5 and 9 7 000 5 000 Between 10 and 49 16 000 14 000 Between 50 and 99 35 000 30 000 Over 99 42 000 40 000 PART II Tasks charged on an hourly basis 1. Hourly fee: Applicable hourly fee 225 EUR 2. Hourly basis according to the tasks concerned: Demonstration of design capability by means of alternative procedures Actual number of hours Production without approval Actual number of hours Acceptable Means of Compliance to AD's Actual number of hours Validation support (acceptance of EASA certificates by foreign authorities) Actual number of hours Technical assistance requested by foreign authorities Actual number of hours EASA acceptance of MRB reports Actual number of hours Transfer of certificates Actual number of hours Approval of flight conditions for Permit to fly 3 hours Administrative re-issuance of documents 1 hour PART III Fees for other certification related tasks 1. Acceptance of approvals equivalent to Part 145 and Part 147 approvals in accordance with applicable bilateral agreements: New approvals, per application 1 500 EUR Renewals of existing approvals, per period of 12 months 750 EUR 2. Continuing Airworthiness Management Organisation Approval (referred to in Part M Subpart G of Annex I to Regulation (EC) No 2042/2003): New approvals, per application 24 000 EUR Renewals of existing approvals, per period of 12 months 18 000 EUR 3. Stand-alone revisions and/or amendments to Aircraft Flight Manual: To be charged like a change to the corresponding product. PART IV Charges for appeals Charges are levied for the administration of appeals as described in Article 35 of Regulation (EC) No 1592/2002. All appeal applications attract the fixed charge shown in the table, multiplied by the coefficient indicated for the corresponding charge category for the person or organisation in question. The charge shall be refunded in those cases where the appeal results in a revocation of a Decision of the Agency. Organisations are required to supply a signed certificate from an authorised officer of the organisation concerned in order for the Agency to determine the corresponding charge category. Fixed charge 10 000 EUR Charge category for natural persons Fixed fee coefficient 0,1 Charge category for organisations, according to financial turnover of the appellant in euro Fixed fee coefficient less than 100 001 0,25 between 100 001 and 1 200 000 0,5 between 1 200 001 and 2 500 000 0,75 between 2 500 001 and 5 000 000 1 between 5 000 001 and 50 000 000 2,5 between 50 000 001 and 500 000 000 5 between 500 000 001 and 1 000 000 000 7,5 over 1 000 000 000 10 PART V Annual inflation rate The amounts set out in Parts I, II and III shall be indexed to the inflation rate set out in this Part. This indexation shall take place on the yearly anniversary of the entry into force of this Regulation. Annual inflation rate to be used: EUROSTAT HICP (All items)  EU 27 (2005 = 100) Percentage change/12 months average Value of the rate to be taken into account: Value of the rate on the 31st December preceding the implementation of the indexation PART VI Performance information The following information shall relate to the last 6 month period preceding their issue by the Agency in accordance with Article 5. Number of Agency staff conducting certification tasks Number of hours outsourced to National Aviation Administrations (NAAs) Overall certification cost Number of certification tasks carried out (in full or started) by the Agency Number of certification tasks carried out (in full or started) on behalf of the Agency Number of hours spent by Agency's staff on continuing airworthiness activities Overall amount invoiced to industry (1) Significant is defined in paragraph 21A.101 (b) of the Annex to Regulation (EC) No 1702/2003 (and similarly in FAA 21.101 (b)). (2) Basic, level 1, level 2 and critical component are defined in the technical implementation procedures for airworthiness and environmental certification (TIP) to the EU/US draft bilateral aviation safety agreement. (3) Automatic acceptance criteria by EASA for FAA level 2 major changes are defined in EASA Executive Director Decision 2004/04/CF, or in the technical implementation procedures for airworthiness and environmental certification (TIP) to the EU/US draft bilateral aviation safety agreement, as applicable. (4) Commission Regulation (EC) No 1702/2003 of 24 September 2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (OJ L 243, 27.9.2003, p. 6) as last amended by Regulation (EC) No 375/2007 (OJ L 94, 4.4.2007, p. 3). (5) For Derivatives including significant Major Changes(s), as described in Subpart D of the Annex to Regulation (EC) No 1702/2003, and involving changes to an aircraft's geometry and/or power plant, the respective Type Certificate or Restricted Type Certificate fee, as defined in Table 1, shall apply. (6) For Supplemental Type Certificates involving changes to an aircraft's geometry and/or power plant, the respective Type Certificate or Restricted Type Certificate fee, as defined in Table 1, shall apply. (7) For significant Major Changes, as described in Subpart D of the Annex to Regulation (EC) No 1702/2003, involving changes to an aircraft's geometry and/or power plant, the respective Type Certificate or Restricted Type Certificate fee, as defined in Table 1, shall apply. (8) Changes and repairs on Auxiliary Power Unit (APU) shall be charged as changes and repairs on engines of the same power rating. (9) The fees set out in this Table shall not apply to minor Changes and Repairs carried out by Design Organisations in accordance with Part 21A.263(c)(2) of Subpart D of the Annex to Regulation (EC) No 1702/2003. (10) For freighter versions of an aircraft, a coefficient of 0,85 is applied to the fee for the equivalent passenger version. (11) For holders of multiple Type Certificates and/or multiple Restricted Type Certificates, a reduction to the annual fee is applied to the second and subsequent Type Certificates, or Restricted Type Certificates, in the same product category as shown in the following table: Product in identical category Reduction applied to flat fee 1st 0 % 2nd 10 % 3rd 20 % 4th 30 % 5th 40 % 6th 50 % 7th 60 % 8th 70 % 9th 80 % 10th 90 % 11th and subsequent products 100 % (12) For aircraft of which less than 50 examples are registered worldwide, continued airworthiness activities shall be charged on an hourly basis, at the hourly fee set out in Part II of the Annex, up to the level of the fee for the relevant aircraft product category. For products, parts and appliances which are not aircraft, the limitation concerns the number of aircraft on which the product, part or appliance in question is installed. (13) Commission Regulation (EC) No 2042/2003 of 20 November 2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 315, 28.11.2003, p. 1) as last amended by Regulation (EC) No 376/2007 (OJ L 94, 4.4.2007, p. 18). (14) The fee to be paid shall be composed of the flat fee based on the number of staff related plus the flat fee(s) based on technical rating. (15) For organisations holding several A and/or B ratings, only the highest fee shall be charged. For organisations holding one or several C and/or D ratings, every rating shall be charged the C rating fee.